Lipscomb, J.
This suit was brought before a Justice of the Peace, and removed by a certiorari to the District Court, and a judgment for the plaintiff, from which the defendant appealed. In the Court below, the appellee, then plaintiff, to avoid the plea of the statute of limitations, offered proof that he had given the claim to a Justice of the Peace to issue his summons on, in time before the statute had operated as a bar; that suit had not been commenced for the want of an officer to execute process, and that plaintiff then put his claim into the hands of another Justice, and the suit ivas commenced. It is admitted that this suit was commenced after the statute had perfected the bar of limitation.
It was thought by the Court below, that the circumstances created an exception and prevented the bar of the statute. The admission of the exception was in truth legislation, as it created a new exception, not known to the statute, and directly in opposition to the decision of this Court in the case of Keeble v. Bailey, (3 Tex. R. 492.) The judgment is reversed and the cause dismissed.
Reversed and dismissed.